Citation Nr: 0921201	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service connected 
ruptured right Achilles' tendon with flexion contracture, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for service connected 
right shoulder tendonitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran submitted new evidence directly to the Board in 
March 2009 along with a written statement waiving initial RO 
review.  Therefore, the Board may consider the evidence and 
adjudicate the claim without prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's disability of the right Achilles tendon is 
severe.

2.  The Veteran's shoulder disability causes limited motion, 
pain, and interferes with the Veteran's employment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a disability of 
the right Achilles tendon are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 
5299-5271, 5270, 5284 (2008).

2.  The criteria for a 20 percent for tendonitis of the right 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5099-5024, 5201 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  Reasonable doubt as to the degree of disability 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 
(2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment, which consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Right Achilles Tendon

The Veteran seeks a disability rating greater than 20 percent 
for his ruptured right Achilles Tendon with flexion 
contracture.  The RO rated the Veteran under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5299-5271 (2008).  DC 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  Under DC 5271, limited motion of the 
ankle, a 20 percent evaluation is the maximum amount of 
compensation available for marked limitation of motion of an 
ankle joint.  In order to warrant the assignment of a 30 
percent disability evaluation under DC 5270, ankylosis of the 
ankle, the ankle would have to be ankylosed in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].

Under DC 5284, other foot injuries, a 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2008).

The Veteran had a VA examination in August 2007.  The Veteran 
noted tightness in the Achilles tendon, especially when he 
wakes in the morning.  He also stated that the tendon has a 
painful burning sensation when he first tries to stand up and 
he limps on the right lower extremity initially.  

The Veteran sometimes sleeps with a heating pad over the 
lower leg and ankle to try to prevent tightening.  He does 
not use bracing.  He also has increased pain if he goes 
barefoot because of the stretching on the tendon.  The 
Veteran uses two heel wedges to elevate the heel and decrease 
stress on the tendon.  He also takes Naprosyn to alleviate 
the symptoms, but he indicated that it does not significantly 
help.

The Veteran stated that he can walk about 20 minutes or one 
mile and can stand for 30 to 40 minutes, but often shifts his 
weight to the left leg to decrease his pain.  He does not 
have incapacitating flare-ups of pain but has some increased 
Achilles tendon pain with repetitive use.

The Veteran stated that he had been unemployed since February 
2007.  His previous job was loading trucks, which caused 
increased pain in the Achilles tendon because of prolonged 
standing and walking and increased pain in the shoulder 
because of heavy lifting.  The Veteran was fired from this 
job due to his inability to complete the physical demands 
required.

The physical exam showed a normal gait and the Veteran used 
no ambulatory aids.  The Veteran has a 17 cm nontender scar 
over the Achilles tendon, while palpation of the tendon 
showed tenderness throughout its course and some nodular 
irregularities likely related to scar tissue associated with 
the healed tear.

The examiner found no atrophy of the calf.  Motor strength 
was 5/5 throughout the ankle and foot.  Active and passive 
range of motion (ROM) showed dorsiflexion at 0 degrees, 
plantar flexion at 30 degrees, inversion at 30 degrees, and 
eversion at 0 degrees.  The examiner noted that the Veteran's 
left ankle also showed eversion at 0 degrees and indicated 
that 0 degrees eversion is normal for the Veteran.  Upon 
repetitive motion testing, there was no pain, loss of motion, 
weakness, fatigability, or incoordination.

A single leg heel lift was attempted to test the muscle 
strength of the Achilles and gastrocnemius muscle and to test 
for pain under extreme load situation.  The Veteran was able 
to heel raise about 1 cm and could not go any further due to 
increased Achilles pain.

The diagnosis was moderate chronic Achilles tendon pain 
following rupture and surgical repair.  

The VA examination weighs against a finding of a rating 
greater than 20 percent as the VA examiner diagnosed a 
moderate disability and failed to find that the ankle is 
ankylosed in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.

Also of record is private medical record from Dr. N.S.H., DC 
(Dr. N.H.) dated May 2006.  The Veteran complained of chronic 
pain, stiffness, and intermittent edema.

Dr. N.H. noted the palpable tenderness and moderate edema of 
the Achilles tendon.  The Veteran was unable to dorsiflex his 
right foot against applied resistance without pain in his 
Achilles.  Also noted was marked weakness.  The Veteran was 
unable to toe-walk forward or backwards due to the pain in 
his right Achilles.

Again, reviewing the evidence in the light most favorable to 
the Veteran, the Board cannot find that the record shows a 
severe foot injury or ankylosis of the right ankle, thus a 
higher rating is not warranted. 

The Board also considered the medical records submitted in 
March 2009.  However, these records fail to suggest a severe 
foot injury or ankylosis of the right ankle.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Veteran expressed pain upon palpation and movement of the 
Achilles tendon, which was confirmed by the VA examiner and 
private doctor.  The examination report from the VA examiner 
and private doctor both showed dorsiflexion at 0 degrees, 
with normal ROM being 0 to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  The VA examiner also indicated that the Veteran 
could only heel raise about 1 cm and could not go any further 
due to increased Achilles pain.  The private provider noted 
edema, weakness, and pain.

For an increased rating the Veteran must have a severe foot 
disability or have ankylosis of the ankle.  Because the 
Veteran is able to move his right ankle joint, by definition, 
it is not immobile, or ankylosed.  The VA examiner indicated 
that the Veteran has a moderate disability.  However, based 
upon the Deluca criteria, including pain, weakness, swelling, 
and limitation of motion, the Board finds that the Veteran 
has a severe foot disability, thus warranting a 30 percent 
disability rating.

Accordingly, a 30 percent rating for the Veteran's service 
connected right Achilles tendon disability is granted.

II.  Right Shoulder Tendonitis 

The Veteran seeks an increased rating for his right shoulder 
tendonitis, currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5099-5024.  Under DC 5024, 
tenosynovitis is rated on limitation of motion of the 
affected parts.  38 C.F.R. § 4.71a, DC 5024.

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of major or minor arm motion at 
shoulder level.  When there is limitation of motion midway 
between the side and shoulder level (between 45 and 90 
degrees) a 20 percent rating is again warranted for minor arm 
limitation of motion, and a 30 percent rating is warranted 
for major arm limitation of motion.  The next highest 
evaluation for major arm limitation of motion, the maximum 40 
percent rating, is assigned for limitation of motion of the 
arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 
5201.

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation.  38 C.F.R. § 4.71, Plate I.  Limitation of 
motion at the shoulder level equates to 90 degrees of either 
flexion or abduction.

The Veteran had a VA examination in August 2007.  The Veteran 
stated that his right shoulder tendonitis bothers him every 
day.  He cannot lift his small child and has increased pain 
with overhead use; therefore he does not do any activities 
requiring him to lift the right arm and shoulder overhead.

The examiner stated that the Veteran had an x-ray in August 
2006 that was normal.  The Veteran stated that he had done 
therapy, which helped the shoulder, but that he stopped.  He 
also indicated that he has increased limitation of ROM with 
repetitive use if it is overhead or requires elevation of the 
arm.  He further stated that he does not have incapacitating 
flare-ups of pain.

On examination, it was noted that the Veteran is right hand 
dominant.  The shoulder was nontender to palpation.  Active 
and passive motion were limited by pain.  Forward flexion 
measured 90 degrees, abduction at 100 degrees, external 
rotation at 20 degrees, adduction at 10 degrees, extension to 
30 degrees, and internal rotation to the right hip.  
Repetitive motion showed no increase in pain loss of motion, 
weakness, fatigability, or incoordination.

The impression was moderate impingement syndrome of the right 
shoulder.

The Board has reviewed private medical records; however, the 
records fail to include ROM testing for rating purposes.  

For an increased rating, abduction must be limited to 90 
degrees.  Based upon the VA examination, it appears that the 
Veteran's abduction is limited to 100 degrees, exceeding the 
limitation for an increased rating.  However, considering the 
Deluca criteria, including pain and limitation of motion, and 
the Veteran's complaints of interference with work, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria for the 20 percent rating.

Accordingly, the Board finds that the Veteran is entitled to 
a 20 percent rating for his right shoulder tendonitis.  

The Board finds no basis to grant the Veteran additional 
compensation.  Without taking into consideration all of the 
problems associated with the disabilities, without 
considering all of the Veteran's statements, and giving the 
Veteran the benefit of the doubt, there would be no basis to 
assign the evaluations found by the Board. 

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The Board does not find evidence that the Veteran's right 
Achilles tendon disability or right shoulder tendonitis 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the Veteran filed the claim to the 
present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.              § 
3.321(b).  The Board has considered the Veteran's claim that 
he lost his job in 2007 due to his disabilities.  However, 
the Board took his contentions into consideration when 
granting the increased evaluations.  

Accordingly, the Board finds that there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, other 
than previously noted, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in June 2008 that fully addressed all notice 
elements, including the Vazquez-Flores criteria discussed 
above.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
November 2008, after the notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and statements regarding his claims.  

The Veteran was afforded a VA medical examination in August 
2007.  The examiner did not review the claims file; however, 
the Board has considered the case of Green v. Derwinski, 1 
Vet. App. 121 (1991), wherein the Court held that VA's duty 
to assist includes conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  However, 
the Court has never held that in every case an examiner must 
review all prior medical records before issuing a medical 
opinion or diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, the Court affirmed the Board's denial of 
a claim for a compensable rating for post-operative hernia 
residuals, even though the Board relied on the opinion of a 
VA examiner who did not review the appellant's claims file.  
That examiner had noted the presence of a faint surgical 
scar, but found no evidence of recurrence of the appellant's 
hernia on physical examination.  The Court concluded that the 
Board had not erred in relying on this opinion because there 
was no medical evidence in the record otherwise suggesting 
that the criteria for a compensable rating had been met, and 
a review of that file would not have changed the objective 
findings noted in the examination.

In this case, the VA examiner obtained a history from the 
Veteran, which appears substantially accurate, and the 
examiner undertook a physical examination and appropriate 
diagnostic studies.  Thus, the Board finds that this VA 
examination is adequate and that another VA examination is 
not necessary.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

A 30 percent disability rating for the right Achilles tendon 
disability is granted.

A 20 percent disability rating for the right shoulder 
disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


